Citation Nr: 1113040	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for chronic infectious mononucleosis residuals.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from April 1958 to December 1961.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an November 2004 rating decision of the Chicago, Illinois, Regional Office (RO) which determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for both bilateral hearing loss disability and encephalomyelitis and denied service connection for bilateral hearing loss disability, encephalomyelitis, and mononucleosis on the merits. 

In May 2009, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  In October 2009, the Board granted service connection for bilateral hearing loss, denied the Veteran's claim to reopen the issue of entitlement to service connection for encephalitis and remanded the issue of entitlement to service connection for chronic infectious mononucleosis residuals.  

The remanded claim has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

As noted in the Board's October 2009 remand, at the November 2006 hearing before a VA hearing officer, the Veteran testified that his inservice infectious mononucleosis was currently manifested by chronic leg symptoms.  It was noted that the October 2006 and November 2006 written statements from Drs. K. and P. convey that the Veteran exhibited chronic neurological residuals of his inservice infectious mononucleosis including sensorineural hearing loss disability.  The Board requested that the Veteran be examined to determine the nature and etiology of the Veteran's claimed residuals.  

The record shows that the Veteran was examined by VA in March 2010.  The Board finds that the examination was not adequate to make a determination in this claim and thus another examination is warranted.  This is because while the examiner stated that the neurological examination was normal he did not address specific findings regarding the Veteran's complaints of the Veteran regarding his chronic leg symptoms.  No neurological findings were documented and no tests were conducted.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A remand is therefore required to afford the Veteran an adequate VA examination.

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination.  The claims file and a complete copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  After a complete neurological evaluation, to include the lower extremities, the examiner should identify any neurological findings and if any are found, offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that they are related to the Veteran's service including his treatment for mononucleosis.  Complete rationale must be provided.  

2.  The RO should review the claims folder and ensure that the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


